In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-17-00097-CR
                            ____________________

                  STEVEN JENNINGS ORMSBEE, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

_______________________________________________________              ______________

                      On Appeal from the 9th District Court
                          Montgomery County, Texas
                        Trial Cause No. 16-07-07908-CR
________________________________________________________              _____________

                           MEMORANDUM OPINION

      In this appeal, Steven Jennings Ormsbee’s court-appointed appellate counsel

submitted a brief in which counsel contends that no arguable grounds can be

advanced to support Ormsbee’s appeal from his conviction for assaulting C.S.,1 his



      1
        To protect the victim’s privacy, we identify her by using her initials. See
Tex. Const. art. I, § 30 (granting crime victims “the right to be treated with fairness
and with respect for the victim’s dignity and privacy throughout the criminal justice
process”).
                                          1
girlfriend. See Tex. Penal Code Ann. § 22.01(b)(2) (West Supp. 2018). Following

Ormsbee’s conviction, the trial court sentenced Ormsbee to a fifteen-year sentence

because his conviction for assaulting C.S. subjected him to the punishment available

for third-degree felonies based on his stipulation admitting that he had been

previously convicted for assaulting a family member. 2 The third-degree felony was

further enhanced based on Ormsbee’s plea of true to the allegation in his indictment

that he had a prior conviction for robbery. 3 See Tex. Penal Code Ann. § 12.42(a)

(West Supp. 2018). Based on our review of the record, we agree that no arguable

issues exist to support Ormsbee’s appeal.

      On appeal, Ormsbee’s counsel filed a brief presenting counsel’s professional

evaluation of the record. In the brief, Ormsbee’s counsel concludes that Ormsbee’s

appeal is frivolous because no meritorious issues can be argued to support it. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). After Ormsbee’s counsel filed his brief, we granted an extension

of time to allow Ormsbee to file a pro se response. However, he did not do so.


      2
        Ormsbee signed a stipulation prior to his trial that in 2015, he was convicted
for assaulting a family member in Cause Number 143503701010, a case filed in
Harris County.
      3
       Ormsbee admitted during the punishment phase of his trial that in 2005 he
was convicted of robbery in Cause Number 103761001010, a case filed in Harris
County.
                                          2
      After reviewing the appellate record and the Anders brief filed by Ormsbee’s

counsel, we agree with counsel’s conclusion that any appeal would be frivolous.

Therefore, we need not order the appointment of new counsel to re-brief Ormsbee’s

appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring

court appointment of other counsel only if it is determined arguable grounds exist to

support the appeal). Accordingly, we affirm the trial court’s judgment. 4

      AFFIRMED.


                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on August 13, 2018
Opinion Delivered October 31, 2018
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




      4
         Ormsbee may challenge our decision in the case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3